From Halifax.
After the death of Kay, Edwards brought suit against Thaddeus Baines, executor of Kay's will, for the purchase money aforesaid, and in Halifax Superior Court obtained judgment for the sum of £ 632 18s. 11d. Thaddeus Baines dying soon afterwards, administration de bonis non, with the will annexed of Kay, was granted to Sterling Marshall, who in 1799 paid to Edwards the amount of the said judgment, together with the sum of £ 39 18s. 8d. costs of suit. Webb, the ward, having afterwards arrived at the age of twenty-one years, and Edwards, his guardian, having died, the administrator of Edwards some time in the year 1802 came to a settlement with Webb concerning the guardianship aforesaid, and in that settlement was included and fully accounted for the amount of the judgment aforesaid received by Edwards.
Kay was in the possession of the said tract of land at            (136) the time of his death. There was no actual occupancy of it afterwards until 1803, when Webb entered upon and became possessed of it. Marshall, the administrator de bonisnon, etc., having died, administration with the will annexed of all and singular the goods and chattels, rights and credits, which were of the said Richard Kay, unadministered by the aforesaid Thaddeus Baines and Sterling Marshall, was committed by Halifax County Court to John Eaton, who, being advised that it was doubtful whether the real title to the said tract of land remained in Webb, or had escheated and vested in the Trustees of the University of North Carolina, or belonged to the State; and also advised that whoever became entitled to it on the death of Kay took it subject to the burthen of paying the purchase money aforesaid; and as the estate which he represented had been compelled to pay the judgment for the said purchase money and costs of suit, that the person or persons entitled to the land ought to reimburse to him the said judgment and costs with the interest, or permit the said tract of land to be sold for that purpose in the first instance, filed a bill in the Court of Equity for Halifax District against the said William E. Webb and the Trustees of the University of North Carolina, and therein prayed that the Attorney-General of the State, being attended with a copy of the bill, might appear and *Page 102 
put in his answer thereto on the part of the State; that the person or persons entitled to the land might be decreed to pay to him the amount of the aforesaid judgment and costs with interest, or that the land might be decreed to be sold in the first instance for this purpose; and that all proper parties might be decreed to join in a conveyance to the purchaser under the said sale.
To this bill Webb demurred, and the complainant joined in demurrer. Seawell, the Attorney-General, put in an answer on the part of the State, stating that he had no knowledge of any of the facts set forth by complainant, and prayed (137) that the interest of the State might be protected, by complainant's being put to full proof of his case, etc. The case was sent to this Court upon the question whether the demurrer filed by Webb ought to be allowed.
Let the demurrer be overruled.